DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 03/22/2021 have been considered for examination. In the amendments, claims 15, 18-21 and 24-27 are pending in the instant application. 

With regard to the 112(a) and 112(b) rejections, Applicant’s arguments filed 03/22/2021 (see page 4 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 03/22/2021 (see pages 4-6 of Remarks) in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner notes that Applicant’s amendments necessitated the new ground(s) of rejection presented in the instant Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 15, 18-21, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (US Publication No. 2010/0177649, hereinafter, “Ishii’649) in view of Han et al (US Publication No. 2014/0092829) and further in view of Kim et al (US Publication No. 2010/0027460).  

Regarding claim 15, Ishii’649 teaches, a method for wireless communication [FIGS. 8-9 and 12, a method for a mobile communication system], the method comprising: 
receiving a first uplink grant for a hybrid automatic repeat and request (HARQ) process [FIGS. 8-9 and 12; ¶0132, receiving an uplink scheduling grant for HARQ process];
 [FIGS. 8-9 and 12; ¶0132, determining whether the uplink scheduling grant does specify the retransmission]; and
based on a determination that the first uplink grant is for the retransmission  [FIGS. 8-9 and 12; ¶0132 and 0149, based on a determination that the uplink scheduling grant is for the retransmission], ignoring the first uplink grant [FIGS. 8-9 and 12; ¶0132 and 0149, ignore the uplink scheduling grant] and a HARQ buffer of the HARQ process [¶0130, data buffer storing user data for HARQ retransmission].
Ishii’649 does not explicitly teach (see, emphasis), “based on a first uplink grant being a semi-persistent scheduling (SPS) uplink grant and a HARQ buffer of the HARQ process being “empty”, ignoring the first uplink grant.
However, Han teaches, “based on the first uplink grant being a semi-persistent scheduling (SPS) uplink grant”, ignoring the received first grant [¶0063-0064, based on SPS uplink grant configured through SPS configuration information, discarding/ignoring the configured SPS uplink grant which is received by UE from base station (when SPS for uplink is disabled by RRC); note that the SPS uplink grant configured through the SPS configuration information is used as a basis for discarding/ignoring the received SPS uplink grant itself].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Ishii’649 by including “based on the first uplink grant being a semi-persistent scheduling (SPS) uplink grant”, ignoring the received first grant”, as taught by Han because it provides the method of Ishii’649 with the enhanced capability of reducing the need for communication of the downlink control channel specific to the SPS communication [¶0070 of Han].	
“based on” a buffer being “empty”, ignoring the first uplink grant.
	However, Kim teaches, “based on” a HARQ buffer being “empty”, ignoring a first uplink grant [FIG. 7, ¶0056-0057, 0062 and 0066, if/based on HARQ buffer is empty (step 710), ignoring uplink message and does not transmit data (step 720)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Ishii’649 in view of Han by including “based on” a HARQ buffer being “empty”, ignoring the first uplink grant, as taught by Kim because it provides the method of Ishii’649 in view of Han with the enhanced capability of reducing interferences between uplink transmission resources not served for UE [¶0062 and 0091 of Kim].
	
Regarding claim 18, Ishii’649 further teaches, skipping an uplink transmission when there is no data available for transmission [FIGS. 8-9 and 12; ¶0132 and 0149, ignoring the uplink grant when there is no data to be retransmitted].  

Regarding claim 19, Ishii’649 teaches, wherein the receiving occurs at a user equipment (UE) and the ignoring occurs at the UE [FIGS. 8-9 and 12; ¶0132, the receiving of an uplink scheduling grant and ignoring the uplink scheduling grant occur at UE].  

Regarding claim 20, Ishii’649 teaches, wherein the first uplink grant is received via a physical downlink control channel (PDCCH) [FIGS. 8-9 and 12; ¶0137-0138, 0140 and 0144, the uplink scheduling grant is received via a physical downlink control channel (PDCCH)]. 	

Regarding claim 21, Ishii’649 teaches, an apparatus for wireless communication [FIGS. 8-9 and 12, user equipment (UE)], the apparatus comprising: 
a memory [FIGS. 8-9; ¶0125, note that every UE has memory]; 
a transceiver [FIGS. 8-9; ¶0128, transmission/receiving section 106; note that every UE has a transceiver] ; and 
a processor operatively coupled to the memory and the transceiver, wherein the processor is configured to [FIGS. 8-9; ¶0124, signal processing section 108; note that every UE has a processor coupled to the memory and the transceiver, configured to perform actions].
Claim 21 is rejected based on at least the same ground applied to claim 15.

Regarding claim 24, claim 24 is rejected based on at least the same ground applied to claim 18.

Regarding claim 25, Ishii’649 teaches, wherein the apparatus is a user equipment (UE) [FIGS. 8-9 and 12; ¶0132, UE as an apparatus].  

Regarding claim 26, Ishii’649 teaches, “the processor”, as set forth above in claim 21. 
Claim 26 is rejected based on at least the same ground applied to claim 20.

Regarding claim 27, Ishii’649 teaches, wherein the memory comprises the HARQ buffer [FIGS. 8-9 and 12; ¶0130, a data buffer storing user data regarding HARQ process].
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                            

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469